Title: From John Adams to Thomas Jefferson, 26 June 1786
From: Adams, John
To: Jefferson, Thomas


     
      Dear sir
      Grosvenor Square June 26. 1786
     
     Sometime Since I received from Gov. Bowdoin some Papers relating to Alexander Gross, with an earnest desire that I would communicate them to the French Ambassador here. I did so and his Excellency was so good as to transmit them to the Comte De Vergennes.— Mr Bartholomy however advised me to write to you upon the Subject, that you might prevent it from being forgotten.
     inclosed is a Letter, which I received Yesterday from Griffin Green at Rotterdam, with a Paper inclosed dated Dunkirk 15. June. 1786. relating to this unhappy Man. What can be done for his Relief I know not. Neither the Ransom Money nor the other Charges I Suppose can ever be paid. for Government never is expected to redeem Such Hostages and his Relations are not able. If this is the Truth as I Suppose it is, it would be better for the French Government and for the Persons interested, to set him at Liberty, than to keep him a Prisoner at Expence.
     Let me pray you to minute this affair among your Memorandums to talk of, with the Comte De Vergennes & Mr Rayneval, when you are at Versailles.— They will shew you the Papers, which have been transmitted them through the Comte D’Adhemar.
     I wrote you on the 23d. of May ulto—and on the 6th. inst.—which Letters I hope you have received.
     yours
     
      John Adams
     
    